Citation Nr: 1227213	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1993 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.  As a preliminary matter, the record shows that VA complied with the Board's orders in the January 2008 remand and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2012, the Veteran submitted additional evidence without a waiver of initial consideration by the agency of original jurisdiction.  However, the Veteran's claim is being granted in full and, therefore, a waiver is not necessary.


FINDINGS OF FACT

1.  The medical evidence of record as to whether the Veteran's currently has an acquired psychiatric disorder, variously diagnosed as bipolar disorder and/or posttraumatic stress disorder (PTSD), and whether that disorder is related to her active military service, is essentially in equipoise.

2.  Resolving doubt in the Veteran's favor, the record contains credible supporting evidence that the claimed in-service stressor of military sexual trauma occurred or that the Veteran's current psychiatric disorder was manifested prior to her service separation.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD and/or bipolar disorder, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  These amendments, however, did not amend claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304 (f)(3) to its current codification at 38 C.F.R. § 3.304 (f)(5).  Id.

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.

Under the newly designated 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible supporting evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.
The Veteran contends that her current psychiatric disorder is related to active military service.  In her August 2002 claim for disability benefits, she stated that she had bipolar disorder, PTSD, depression, and anxiety related to sexual trauma during active service and that her disability began in May 2001, several months before her sepration from active service.  In a statement in support of her claim for PTSD, she stated that she was sexually assaulted by her spouse (who also served with the United States Navy) during active service and that the incidents occurred in 1997 and 2000.  She stated that she went to receive mental health treatment for anxiety but she did not completely tell them the truth.  She reported symptoms such as depression, panic attacks and anxiety and that she became a "bare minimum" sailor.  She stated that she dropped college classes because she could not handle the stress and went to a family service center around May 2001 for approximately five weeks.  She said she took a lot of leave but does not recall the dates.  

The service treatment records do not reflect any complaints or documentation regarding psychiatric abnormalities.  However, the Veteran has reported that she received mental health treatment during active service from the Fleet and Family Support Center in 2001.  VA requested records on the Veteran's behalf, but the Fleet and Family Support Center responded that during the requested time frame, they shredded hard copy records every two years and did not keep any electronic or other documentation of clients.  Electronic record keeping began in 2005, after the Veteran's reported treatment.  The August 2001 separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  

However, the Veteran submitted a statement from a life coach that stated that she first met the Veteran in September 2001 (during active service).  The life coach stated that the Veteran attended Breaking the Cycle, a support group for domestic violence victims.  When the Veteran first joined the group, she was very reserved and focused on emotional trauma.  However, in 2002, when she returned to the group, she was more willing to share the full spectrum of the abuse she experienced which included marital rape.  This report is consistent with the Veteran's statements that she could not seek treatment for the cause of her symptoms while she was married to her spouse as long as he continued in service because of the implications for his limitary career.  

Following the Veteran's separation from active service, she sought mental health treatment in January 2002 as she was held as a danger to herself.  This treatment record is dated only three months after the Veteran's separation from active service.   In other treatment records dated in October 2002, the Veteran was assessed with bipolar disorder.

The Veteran was afforded a VA examination in September 2009.  The examiner reviewed the claims file.  The Veteran stated that when she left the military in October 2001, her relationship with her husband went bad because he became more demanding and controlling.  She felt she was not able to say no to him wanting sex and, therefore, he would rape her during the time she was asleep and when she was awake.  She stated that the marriage got significantly worse.  The examiner explained that it was pretty clear that the Veteran did not have PTSD, depression, or mood problems during service time.  It was after she left that she attributes her problems of not bringing in money that her husband started to abuse her.  Therefore, based on her own words and chronology, the examiner concluded that it was "pretty clear" that the PTSD symptoms were not service-connected.  It was noted that the Veteran's primary stressors of PTSD were her childhood-related molestations and physical abuse as well sexual assault by her husband after her service discharge.  The diagnoses were listed as adjustment disorder with depressed mood back in 2001, 2002, currently fully remitted, and PTSD, mild from nonservice-connected sexual trauma.  

In an addendum to the September 2009 VA examination, the same examiner opined that it was not at least as likely as not that the Veteran had a current psychiatric disorder that was manifested in the service.  The rationale was that the review of the claims file shows that the Veteran sought help starting around May of 2003.  It was noted that she was prescribed Zoloft back in September 2002 and Depakote in November 2002.  Her military record, in itself, does not support any history of psychiatric or psychological documented history.  Therefore, the first date for which there is documented proof of her having difficulty with depression or mood is May 2003.  Therefore, the examiner concluded, the opinion stands that while she suffers from PTSD and possible bipolar disorder, it does not stem from something that was first manifested in service, whether it be bipolar, anxiety, adjustment, or other psychiatric disorder.  The examiner again noted that it appeared that the Veteran's rape occurred after separation from active service.  

The Veteran stated that she began to gain weight as a reaction to her stress from the alleged sexual assaults.  The October 1992 enlistment examination report shows that the Veteran weighed 156 pounds on entry to active service.  The July 2000 periodic examination report shows that the Veteran weighed 180 pounds, an increase of 24 pounds.  The August 2001 separation examination report shows that the Veteran weighed 210 pounds.  

The Veteran's friend, R.P.K., who served with the Veteran, submitted a statement in December 2002.  R.P.K. stated that the Veteran confided in her in early 1997 that her husband raped her while she slept.  R.P.K. noticed that the Veteran's work habits decreased and her weight started to increase after he raped her.  When they spoke about what her husband did, she had a really hard time accepting that she had been raped.  Soon after, R.P.K. noticed that the Veteran's moods would swing to the extreme.  In 1999, the Veteran stated that she was raped again.  R.P.K. explained that the Veteran's moods got worse and she lost control of her weight.  This went on until she and her husband separated.  

In another November 2002 statement, the Veteran's fellow serviceman, P.P., stated that the Veteran confided that she was sexually assaulted by her husband.  He stated that there were many times she would be abused while sleeping and be awakened by a sexual assault.  

In a statement received in June 2012, an individual who identified herself as a certified life coach stated that the Veteran attended a support group for domestic violence victims in September 2001.  The Board notes that this date was prior to the Veteran's service separation.  The life coach relates that the Veteran presented a picture of sexual conflicts with her husband, and seemed unsure about pursuing her experiences with abuse.  The left coach reports that the Veteran returned to the group in 2002, and was at that time more willing to pursue resolution of her experiences with her husband.  The Board notes that the record discloses no factor which would diminish the credibility of this statement.  This statement, if credible, is strong evidence in the Veteran's favor.  The Board further notes that the 2012 statement from the life coach was not associated with the record at the time of the VA examination.  

On the other hand, the VA treatment records show multiple notations of military sexual trauma.  The October 2011 Vet Center record shows that the Veteran reported being raped by her husband during active military service.  The assessment noted that the Veteran presented with PTSD related to military sexual trauma while married to her husband during active service.  In a December 2004 VA treatment record, a VA psychologist noted that the Veteran discussed the military sexual trauma incident.  The Veteran was assessed with bipolar disorder and PTSD due to military sexual trauma.  

In contrast to these reports, the record includes statements from the Veteran's former spouse in which the former spouse details his belief that the Veteran's statements regarding her mental health, his actions, and the asserted sexual assault are not credible.  The former spouse details in particular actions he reports occurred in December 2001 (approximately two months after the Veteran's service discharge) which he contends show that the Veteran's actions were related to the breakup of the marriage and not to any other cause.  The statements of the Veteran's former spouse tend to establish that the Veteran displayed behaviors consistent with her later reports that she had symptoms of an acquired psychiatric disorder during service.  the former spouse's statement reflect that, at the latest, the Veteran displayed "negative" behaviors within a few weeks following her service discharge.  

The Board further notes that this claim was initially submitted in August 2002, less than 9 months after the Veteran's service discharge.  Treatment records reflect that the Veteran has been treated for an acquired psychiatric disorder, variously diagnosed, for many years.  Even though the VA examiner concluded that the Veteran's disorders other than PTSD had resolved, the examiner did not provide an opinion that the disorders resolved prior to the submission of the claim in August 2002.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

Furthermore, the Board observes that the Veteran reported seeking mental health treatment during active service, but that the records were destroyed.  She sought treatment for a suicide attempt only three months after separation from active service.  As the Veteran's psychiatric symptoms have been related, in part, due to sexual assault from her husband, and given the short gap between service and the Veteran's first treatment for psychiatric complaints, the Board finds that the evidence weighs in favor of service connection for bipolar disorder.  

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has an acquired psychiatric disorder, to include PTSD or a bipolar disorder, which was manifested during or incurred as a result of her service.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, the VA psychologist who treated the Veteran in December 2004 opined that the Veteran's PTSD was due to military sexual trauma.  In addition, the Vet Center evaluation includes an assessment of PTSD related to military sexual trauma.  

The Board acknowledges the negative nexus opinions provided by the VA examiner.  While the VA examiner has opined that the Veteran's PTSD and bipolar symptoms are not related to active service, the examiner supported the opinion by noting that the Veteran stated that her sexual traumas occurred after service.  However, in other documents, the Veteran has stated several times that her trauma occurred during and after active service.  The Board notes that the record contains evidence that suggests that the Veteran is not credible and evidence that supports the Veteran's credibility.  

In addition, the VA examiner did not appear to take into account the lay statements submitted in this case.  The Veteran's friend, R.K.P., submitted a statement in December 2002 and explained that she met the Veteran abroad during their enlistment and that she confided in her that her husband raped her in 1997.  Then, in 1999, she stated that it happened again.  R.K.P. stated that she noticed the Veteran's mood swings and depression as well as weight gain.  The Veteran also reported other subsequent rapes to R.K.P.  In addition, court documents show that the Veteran's son was interviewed in December 2002.  He reported that the Veteran had been depressed and taking pills over the last several years, indicating that the Veteran had symptoms during her period of active service in 2001.  The Veteran herself has also reported feelings of depression and anxiety during active service.  

As the examiner did not appear to take into account these statements, the Board does not afford significant weight to the VA examiner's opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In light of the above, the Board will resolve the benefit of the doubt in favor of the Veteran and finds that the medical evidence relates the Veteran's psychiatric disorder to active service.

Moreover, the Board finds that the evidence regarding in-service occurrence of sexual trauma is at least in equipoise.  On one hand, the Veteran's service treatment and personnel records are negative for any claims of sexual trauma.  However, as noted above, examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to deterioration in work performance; substance abuse; episodes of depression or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).



Based on the foregoing evidence, the Board finds that the Veteran's statements, as well as the lay statements submitted in this case, regarding the inservice sexual trauma, competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Although the Veteran reported sexual trauma after active service, she has also consistently reported sexual trauma during service.  Any reasonable doubt regarding the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Finally, the Board notes that there are differing medical findings as to whether a diagnosis of PTSD and/or bipolar disorder is/are appropriate.  However, it is not necessary for the Board to determine whether the Veteran's proper psychiatric diagnosis is PTSD or bipolar disorder, as service connection is warranted regardless of which diagnosis is chosen.  The Veteran's claim that she experienced sexual assault in service, and/or manifested an acquired psychiatric disorder in service, is at least in equipoise.  

As such, if the proper diagnosis is PTSD, the evidence of record shows that the diagnosis is associated with a reported stressor which has been verified to have occurred during his period of active military service.  If the proper diagnosis is bipolar disorder, the preponderance of the medical evidence of record shows that the disorder is related to military service.  Although the VA examiner did not provide a positive nexus opinion, the VA examiner did discuss the Veteran's precipitating factors for her psychiatric symptoms including her sexual trauma.  As noted above, the Board has conceded this stressor as having occurred during active military service.  

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran has an acquired psychiatric disorder that is related to active military service and therefore, service connection for an acquired psychiatric disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD and bipolar disorder, is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


